Citation Nr: 1442432	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  07-26 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for heart disorder.  

2.  Entitlement to service connection for tuberculosis.    

3.  Entitlement to service connection for sinusitis/rhinitis.  

4.  Entitlement to a higher initial evaluation for Padgett's disease and mild compression fracture of T9, currently evaluated as 20 percent disabling.

5.  Entitlement to a higher initial evaluation for right foot sinus tarsi syndrome, currently evaluated as 10 percent disabling.  

(The issue of waiver of an overpayment is addressed in a separate Board decision.)



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987 and from May 2004 to October 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007, July 2008, and June 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned in February 2014, and a transcript of the hearing is of record

The issue of service connection for sinusitis has been recharacterized as sinusitis/rhinitis for reasons explained in the REMAND portion of the decision below.  It is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the Veteran's February 2014 hearing, he effectively withdrew his appeals on the issues of service connection for heart disorder, a higher rating for Padgett's disease and mild compression fracture of T9, and a higher rating for right foot sinus tarsi syndrome.  

2.  The Veteran does not have a current tuberculosis disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for heart disorder, the issue of a higher evaluation for Padgett's disease and mild compression fracture of T9, and the issue of a higher evaluation for right foot sinus tarsi syndrome are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for tuberculosis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

During the Veteran's February 2014 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal concerning the issue of service connection for heart disorder as well as his appeal concerning the issues of a higher rating for his service-connected Padgett's disease and mild compression fracture of T9, and his appeal for a higher rating for right foot sinus tarsi syndrome.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the claims since the appeals have been withdrawn.

Tuberculosis

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For this claim, adequate notice was provided in April 2008.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they considered all the evidence of record and provided all information necessary to decide the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Active tuberculosis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

It appears that the Veteran had a positive purified protein derivative (PPD) test in service in September 2005.  However, neither tuberculosis nor active tuberculosis was diagnosed, and his May 2005 service discharge examination was normal.  Post-service, there have been a number of evaluations and radiographic studies, and neither tuberculosis nor active tuberculosis has been shown.  Chest pain which the Veteran felt in February 2014 was due to tuberculosis is shown by VA medical records dated in January 2006 to be likely muscular in origin.  In 2008, after a positive PPD test, the Veteran was treated prophylactically for tuberculosis even though it was felt, according to a January 2008 private medical record, that it was unlikely that he had tuberculosis.  On VA examination in April 2008, the diagnosis was positive PPD test result.  The examiner correctly noted that the Veteran's private pulmonologist indicated that he does not have active tuberculosis.  

A VA examination in May 2009 showed no pulmonary symptoms, a normal chest evaluation and X-rays, and a diagnosis of tuberculosis skin test converter.  

In essence, no competent evidence of record indicates that the Veteran had tuberculosis in service, or that he currently has tuberculosis.  Instead, he merely had positive laboratory test results in and post-service.  A positive test result is not a disease or injury.  The calcified hilar adenopathy and small noncalcified lung nodule and small ground glass lung infiltrate noted by his private pulmonologist in 2008 are likewise laboratory findings rather than diagnoses of chronic disease.  In the absence of a currently (at any time since the claim was filed) diagnosed tuberculosis disease, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  


ORDER

The appeal on the issue of the issue of service connection for heart disorder is dismissed.

The appeal on the issue of a higher rating for Padgett's disease and mild compression fracture of T9 is dismissed.  

The appeal on the issue of a higher rating for right foot sinus tarsi syndrome is dismissed.  

Service connection for tuberculosis is denied.  


REMAND

Sinusitis/rhinitis

During service in March 2005, the Veteran complained that for three weeks, his sinuses were clogged and he was unable to breathe through his nose at night.  On evaluation, his turbinates were swollen.  The assessment was allergic rhinitis.  The Veteran testified in February 2014 that after he moved to Alabama post-service, the pollen was really bad, and that he had surgery at the Birmingham VA in 2009 or 2010.  It appears based on these facts that the Veteran is claiming service connection for sinusitis and allergic rhinitis under the guise of merely claiming service connection for sinusitis.  The matter of service connection for allergic rhinitis has not been addressed, and it should be, as it is part of this claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record).  

Before the RO readjudicates the claim, however, additional treatment records should be obtained and then a VA examination should be conducted.  There are no pre-surgical, surgical, or post-surgical reports of record concerning sinusitis or rhinitis, and the Veteran indicated in February 2014 that he had had surgery at the Birmingham VA in about 2009 or 2010.  These reports are constructively of record and must be obtained as they are relevant VA medical records according to the Veteran's February 2014 testimony.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159.  Thereafter, a VA examination must be conducted, as there were symptoms in service and there are now indications of persistent or recurrent symptoms of disability.  38 C.F.R. § 3.159.  

The Board notes that contrary to the March 2011 statement of the case, the evidence does not show that sinusitis clearly and unmistakably existed prior to service.  There was merely a lay history of pre-service sinus problems reported in service.  Accordingly, the RO will address the matter of service incurrence on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA medical records of treatment which the Veteran has received for sinusitis/rhinitis, including any pre-surgical, surgical, and post-surgical reports concerning sinusitis/rhinitis, apparently from about 2009 forward.  

2.  After obtaining the above evidence to the extent available, schedule the Veteran for a VA examination, preferably by an ear, nose, and throat physician, to determine what diagnoses, if any, are appropriate for his sinusitis/rhinitis claim, and the etiology of any diagnosed sinusitis/rhinitis which the examiner feels has been manifest since November 2009.  The claims record must be provided to the examiner for review in conjunction with the examination. 

After reviewing the file and the remand, the examiner should offer an opinion as to the following: 

Is it at least as likely as not (a probability of at least 50 percent) that any current (shown at any time since November 2009) sinusitis or rhinitis disorder was manifest in service or is otherwise causally related to service?

Detailed reasons for the responses must be furnished.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Following completion of the above, the RO should review and readjudicate the claim, with inclusion of the rhinitis aspect of it, on a service-incurrence (rather than aggravation) basis.  If any action remains adverse to the Veteran, the RO shall issue a Supplemental Statement of the Case to the Veteran and his representative.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


